                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 MARK MULLER                                                                       PLAINTIFF

 v.                                               CIVIL ACTION NO: 1:17-cv-00339-LG-RHW

 MISSISSIPPI POWER COMPANY,
 HARDY WHEELESS, CHARLES E.
 SMITH, and JOHN/JANE DOES 1-10                                                DEFENDANTS

                             AGREED ORDER OF DISMISSAL

       THIS MATTER is before the Court upon the agreement of Plaintiff Mark Muller and

Defendants Mississippi Power Company, Hardy Wheeless, and Charles E. Smith, through their

undersigned counsel, that Plaintiff’s Intentional Infliction of Emotional Distress claim should be

dismissed against Defendants Hardy Wheeless and Charles E. Smith in this action with prejudice.

The Court having been advised of such agreement finds that Plaintiff’s Intentional Infliction of

Emotional Distress claim should be dismissed against Defendants Hardy Wheeless and Charles E.

Smith, and that Defendants Hardy Wheeless and Charles E. Smith should thereby be dismissed

from the action entirely.

       IT IS, THEREFORE, ORDERED, adjudged and decreed that Plaintiff’s Intentional

Infliction of Emotional Distress claim is dismissed against Defendants Hardy Wheeless and

Charles E. Smith with prejudice, and Defendants Hardy Wheeless and Charles E. Smith are

dismissed from the action entirely.

       SO ORDERED AND ADJUDGED this the 25th day of January, 2019.


                                                    s/   Louis Guirola, Jr.
                                                    Louis Guirola, Jr.
                                                    United States District Judge
SUBMITTED BY:
s/ Ashley Eley Cannady
Armin J. Moeller, Jr. (MSB#3399)
Ashley Eley Cannady (MSB#101253)
Balch & Bingham LLP
188 E. Capitol Street, Suite 1400
Jackson, MS 39201
Telephone: (601) 961-9900
acannady@balch.com
COUNSEL FOR DEFENDANTS




                                    2
